Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2014

                                      No. 04-14-00225-CV

                        IN THE INTEREST OF M.A., et al., Children,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-01618
                     Honorable Charles E. Montemayor, Judge Presiding



                                         ORDER
        This is an accelerated appeal of an order terminating Appellant’s parental rights. The
trial court signed the order on February 19, 2014, and Appellant filed an untimely pro se notice
of appeal on March 19, 2014. See TEX. R. APP. P. 26.1(b), 26.3.
       On April 14, 2014, we ordered Appellant to file a written response not later than April
24, 2014, presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id. R. 26.3, 10.5(b)(1)(C). See generally Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997) (requiring courts to imply a motion for extension of time in certain circumstances).
We warned Appellant that if she failed to respond within the time provided, this appeal would be
dismissed. See TEX. R. APP. P. 42.3(c). This court’s order was mailed to Appellant but was
returned.
       On May 5, 2014, after this court was advised that Appellant had court-appointed counsel,
we sent counsel our April 14, 2014 order. To date, this court has not received any response from
Appellant or her counsel.
        We ORDER Appellant to SHOW CAUSE in writing within TEN DAYS of the date of
this order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 26.1(a), 42.3(b). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file her notice of appeal. See id. R. 26.3, 10.5(b)(1)(C); Verburgt,
959 S.W.2d at 617. If Appellant fails to show cause as ordered, this appeal will be dismissed
without further notice. See Tex. R. App. P. 42.3(b), (c).
      All other appellate deadlines remain SUSPENDED pending further order of this court.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court